QUINN, Justice,
concurring.
I respectfully concur in the majority opinion and its conclusions but add the following. *469This case involves the state prosecution and conviction of Appellant Ray Charles Gary for an offense previously tried by the federal government. Furthermore, the federal prosecution resulted in a conviction and sentence which arguably exceeds, in actual jail time, any sentence assessable by the state.
In appealing his state conviction, the Appellant effectively asks the court to sojourn down the path of new federalism. He undoubtedly hoped that it would interpret the state’s double jeopardy clause, article 1, § 14, of the Texas Constitution, as providing greater protection than its federal counter-part. I eschew this invitation because other Texas courts have determined that the two provisions were coterminous. See Parrish v. State, 889 S.W.2d 658, 661-62 (Tex.App.-Houston [14th Dist.] 1994, pet. refused); State v. Marshall, 814 S.W.2d 789, 792 (Tex.App.-Dallas, 1991, pet. ref'd). Nevertheless, that does not prevent the state legislature from deriving methods to assure public safety and the efficient expenditure of tax dollars while avoiding duplicitous prosecutions.